Exhibit 10.5
L. B. Foster Company
2019 PERFORMANCE SHARE UNIT PROGRAM
(2019-2021)


[DATE]


[NAME AND ADDRESS]


Dear [NAME]


Pursuant to the terms and conditions of the L. B. Foster Company 2019
Performance Share Unit Program (the “Program”), a component of the Long-Term
Incentive Program, the Compensation Committee of the Board of Directors of L. B.
Foster Company (the “Committee”) has awarded you _______ Performance Share Units
(the “Award”). The terms and conditions of your Award are governed by the
provisions of the Program document attached hereto as Exhibit A, the terms of
which are hereby incorporated by reference. Capitalized terms not otherwise
defined herein shall each have the meaning assigned to them in the Program.
_________________________________________
Name:
Title:


I hereby acknowledge and accept the Award described above subject to all of the
terms and conditions of the Program including, without limitation, the
forfeiture and covenant provisions set forth in Sections 11, 12 and 13 of the
Program, regardless of whether the Award ever results in a payment under the
Program. I further acknowledge receipt of a copy of the Program document and the
L. B. Foster Company 2006 Omnibus Incentive Plan, as amended (the “Plan”), and I
agree to be bound by all the provisions of the Program and the Plan, as amended
from time to time.


By signing below, I acknowledge that: (i) I have read and understand the Program
including, without limitation, the provisions that require me to repay monies to
the Company if (A) I breach Section 11 or 12 of the Program or (B) the Company
is required to prepare an accounting restatement to the extent set forth in
Section 13(c); (ii) the Performance Share Units that have been awarded to me
have no independent economic value, but rather are mere units of measurement to
be used in calculating benefits, if any, available under the Program; (iii) I
agree to accept as binding, conclusive and final all decisions or
interpretations of the Compensation Committee upon any questions arising under
this Award, the Program or the Plan; and (iv) my decision to participate in the
Program is completely voluntary and done with full knowledge of its terms. I
further acknowledge and agree that, except as otherwise specifically provided in
the Program, in the event I terminate employment prior to the Payment Date, the
Performance Share Units awarded to me shall be cancelled and forfeited, whether
payable or not, without payment by the Company or any Subsidiary.






Signature: ____________________________ Date: ______________________________
 Name

